Citation Nr: 1546588	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a November 2013 remand, the Board determined a claim for TDIU was raised as part of the Veteran's higher initial rating claim for posttraumatic stress disorder (PTSD).  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's claim of entitlement to TDIU.   

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD, evaluated at 50 percent disabling and tinnitus, evaluated at 10 percent disabling; for a combined disability rating of 70 percent.  As such, the Veteran meets the threshold combined rating of 70 percent or more necessary to be considered for TDIU on a schedular basis.

In this case a VA PTSD examination was conducted in December 2012.  The VA examiner indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was not able to find work after he was "let go" from his most recent job in 2007 as a pest control technician of many years.  He was not able to find a job after this job ended and he stopped looking for work after a while.  A global assessment of functioning (GAF) score of 60 was assigned.  However, in a State of California rehabilitation record dated July 2012 it was stated that the Veteran's mental health was so problematic that employment was no longer on the agenda.  The next logical step for the Veteran was to continue therapy and make an effort to maintain his physical and mental health so he could function independently, appropriately and effectively.  Without ongoing therapy and possibly psychotropic medication, it was not likely the Veteran would be able to be a productive member of the work force.  The Veteran was welcome to reapply when his mental and physical health did not interfere with his ability to engage in the training and job search activities.  A GAF score "as low as 10" was assigned due to a recent suicidal act with a clear expectation of death.   The Board finds there is a clear discrepancy between the December 2012 VA examination and the evaluation from the July 2012 private record and no opinion has been provided regarding the combined impact of his service-connected disabilities.  On Remand, the Veteran should be afforded a Social and Industrial survey to address his employability.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381(2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey. 

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Those disabilities are as follows: PTSD and Tinnitus.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and tinnitus.

To the extent the VA examiner's findings conflict with those of the July 2012 private record, a discussion of the discrepancies should be provided.

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

2.  After the requested records review and opinion are completed, the Social and Industrial Survey should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the AOJ will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



